    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION


 ARBOR WOOD PRODUCTS, INC., a
                                                        MEMORANDUM DECISION
 Kansas corporation,
                                                    AND ORDER GRANTING MOTION TO
                                                    SET ASIDE DEFAULT CERTIFICATE
               Plaintiff,

      v.                                                       Case No. 2:18-cv-875

 PILLAR MACHINE, LLC, a Utah limited
 liability company,                                           Judge Clark Waddoups

               Defendants.


       Defendant moves to set aside a default certificate entered against it on December 10,

2018 (ECF No. 12). Defendant acknowledges that it was personally served with a copy of

Plaintiff’s Summons and Complaint and “made a mistake and was neglectful by not hiring

counsel sooner to respond to the Complaint . . . .” (ECF No. 13, at ¶¶ 4, 8). For the reasons

discussed below, the court sets aside the default certificate entered against Defendant.

                                         BACKGROUND

       Plaintiff manufactures and sells high-end cabinets and other millwork products used in

residential and commercial construction. (ECF No. 2, at ¶ 7). On or about December 17, 2016,

Plaintiff and Defendant entered into a written agreement whereby Defendant agreed to sell and

install a “Haunch Cutter” machine in Plaintiff’s facility. (Id. at ¶¶ 8–9). After some delay,

Defendant delivered and installed the machine, but Plaintiff alleges that it did not, and to this day

does not, work properly. (Id. at ¶¶ 10–20). On November 6, 2018, Plaintiff filed its Complaint

against Defendant, asserting causes of action for breach of contract, breach of warranty, and

rescission. (Id. at ¶¶ 22–38). Plaintiff’s Summons and Complaint was personally served on
Defendant’s registered agent (who is also its CEO and President) on November 13, 2018. (ECF

No. 13-1 at ¶2). When Defendant failed to timely answer the Complaint by December 4, 2018,

Plaintiff moved this court to enter default against Defendant on December 6, 2018. (ECF No.

11). A default certificate was thereafter entered against Defendant on December 10, 2018 (ECF

No. 12). Plaintiff filed its motion to set aside that certificate on January 21, 2019.

                                      LEGAL STANDARD

       Rule 55(c) of the Federal Rules of Civil Procedure states that a “court may set aside an

entry of default for good cause.” The “good cause” requirement is a lesser standard than what is

required to set aside a default judgment. See Polaski v. Colo. Dep’t of Transp., 198 Fed. Appx.

684, 685 (10th Cir. 2006). In determining whether good cause exists, a court may consider

“whether the default was the result of culpable conduct of the defendant, whether the plaintiff

would be prejudiced if the default should be set aside, and whether the defendant presented a

meritorious defense.” Hunt v. Ford Motor Co., 65 F.3d 178, at * 3 (10th Cir. 1995) (citations

omitted). The court is not required to consider each of these factors, nor is it limited only to

these factors. Id. Underlying the court’s analysis is the recognition that “[d]efault judgments are

disfavored by courts.” Polaski, 198 Fed. Appx. at 685.

                                           DISCUSSION

       It is undisputed that Defendant received proper service of the Summons and Complaint

but negligently failed to timely answer the same. Plaintiff asserts that this constitutes willful and

culpable that does not support a motion to set aside default. While the Tenth Circuit has

recognized that “receiving actual notice of complaint and failing to respond is culpable conduct,”

this is not determinative of whether an entry of default should stand. See Hunt, 65 F.3d 178, at *

3 (citing with approval Meadows v. Dominican Republic, 817 F.2d 517, 521 (9th Cir. 1987)).
        Indeed, the other two factors weigh in favor of setting aside the default. First, Plaintiff

will not be prejudiced if the default is set aside. While Plaintiff alleges that “is prejudiced every

day that the machine . . . remains idle in [its] facility,” it clearly has a duty to mitigate such

damages. Also, because Defendant moved to set aside default within approximately six weeks of

it being entered, any alleged damage or prejudice is minimal. Thus, the only real consequence

that Plaintiff will suffer if the default is set aside is that it must pursue its case, and “[d]efending

a case is not unreasonably prejudicial.” Strupp v. Atlas Glob., LLC, 2018 WL 3405269, at *2 (D.

Utah July 12, 2018). Second, Defendant has presented a meritorious defense to Plaintiff’s claim.

Attached to Defendant’s Reply in Support of Motion to Set Aside Default Certificate (ECF No.

13) is its Answer to Plaintiff’s Complaint, in which it denies all of Plaintiff’s allegations and

asserts that it completed all agreed-upon work. (ECF No. 13-1).

        Defendant has a meritorious defense and moved reasonably quickly to set aside the

default, and Plaintiff will not be substantially prejudiced if that default is set aside. These facts,

combined with the court’s disfavor of default judgments, establishes that setting aside default is

appropriate in this matter. Accordingly, the court hereby ORDERS that the default certificate

entered against Defendant in this matter be set aside. Defendant is ordered to file its Answer to

Plaintiff’s Complaint within five days of the entry of this Order.



         DATED this 8th day of March, 2019.



                                                        BY THE COURT:


                                                        ___________________________
                                                        Clark Waddoups
                                                        United States District Judge
